Per Curiam:
Properly speaking the cause of action of which defendant seeks to avail itself by way of counterclaim, did exist when the action was commenced. The most that can be said is that events had not then occurred which would entitle defendant to full relief. Those events have occurred, as it is said, since the action was begun, and it is reasonable and proper that defendant should be allowed to set them up by supplemental answer. In this way the whole controversy will be brought before the court, and the rights of the parties as against each other determined in a single litigation. The order appealed from must be reversed, with ten dollars costs and disbursements, and the motion granted. Present—Ingraham, P. J., Laughlin, Clarke, Scott and Miller, JJ. Order reversed, with ten dollars costs and disbursements, and motion granted.